Title: To Thomas Jefferson from Philip Mazzei, 5 January 1781
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Florence, January 5th. 1781.

Being still deprived of the honour of an answer from you, I think it a duty to inform you of it. You may probably have sent me before now, either new Commissions and Instructions, or the duplicates of my first, and expect that I have received them. Untill I do, I shall trouble you every now and then to remind you, that to my great sorrow I am, and must continue to be a useless servant of the  State. I shall be very short, having nothing material to add to the contents of my preceding 22 letters. Permit me, Sir, to intreat you to send me a sufficient number of duplicates of your commands, directed to Mr. Mark Lynch Merchant in Nantes, Mr. John Adams, or Mr. Favi Agent for the Grand-Duke of Tuscany in Paris, that I may have a better chance of being relieved from the present most disagreable State of inactivity, and uncertainty.
I am most respectfully, Sir, your Excellency’s most Humble & most Obedt. Servt.,

Philip Mazzei


P.S. I inclose the continuation of the account sent the 26th. June in letter 20; concerning the distpach of my letters. In the former account it appears, that one copy of 7 and 8 went by the Lauzun Capn. Bell, which sailed from Lorient; and as the Luzerne Capn. Bell sailed likewise from thence, I apprehend that it may be the same vessel, and that my corrispondent may have written at first Lauzun instead of Luzerne by mistake. I shall inquire, and rectify the error if it should be so. I have had from time to time the following accounts, viz:, that the Betsey Capn. Boardman, the Committé Capn. Brisson, and the Luke Capn. Clarke were taken; and that the Cecile Capn. Fridin, the Isabella Capn. Trippe, the Independence Capn. Kirk, the Tom Johnson Capn. Martin, the Sally Capn. Coggshall, the Alliance Fregate, the Dove Capn. McKerdy, the Luzerne Capn. Bell, and the George Capn. Montgommery got safe over. Therefore have the satisfaction to find, that you must have received all the 4 copies of Letters 14 and 15; three of 1, 3, 4, 8, 9, 10, 11, 12, and 13; and no less than two of 2, 5, 6, 7, 16, and 17, as one of the 7 went by Marquis de la Fayette. I must observe however, that on account of the brave Jones having lost the command of the Alliance, some of the Letters noted as sent ⅌ the Alliance may be in the Ariel; which I have not been able to know, although Mr. Adams promised me to make some inquiries about it.

